Jan 30 2015 03:19pm                                                     P001
  01/30/2015 16:06 FAX                                                                                                         (^001/001




                                                   EDWARD P. CANO
                                                  ATTORNEY AT LAW
                                                         201 W. Poplar St.
                                                  SAN ANTONIO, TEXAS 78212
                                                          (210) 223-1099
                                                        (210) 212-5653 fax                                         r-o
                                                                                                                   c:">
                                               e-mail: edcanoattorney(5)sbcglobal.net              ft              _       .                —v-


                                                                                                                   on
             BOARD CERTIFIED CIVIL TRIAL LAW                                                                                    ;":" i
             TEXAS BOARD OF LEGAL SPECIALIZATION                                                   pi        ^\.                                -       )
                                                        January 30, 2015                                 •
                                                                                                                   :- •:
                                                                                                                                        :                   n
                                                                                                                   CO
                                                                                                                       o
             Via Facsimile (21Ch 335-2762                                                  "
                                                                                                    c-o                -o                           •••
                                                                                               '
                                                                                                        "T^*.          zz.
                                                                                                                                .                   >
                                                                                                                                            .       •
                                                                                                                       XT
             Edward M. Lavin
             8918 Tesoro Drive, Suite 418
                                                                                                             r         CD
                                                                                                                       CO
                                                                                                                                    -




                                                                                                                                    ; - ••

             San Antonio, Texas 78217

                     RE:      NO. 04-12-00673-CV; Oscar Reyes, Jr.,Appellant v. Roberto M. Barrasa,
                              Appellee

             Dear Sir/Madam:

                     Irepresent, Appellee, Roberto Barrasa. Please accept this as arequest to obtain a
             Bill of Cost on the referenced matter.

                     Your assistance is greatly appreciated. Should you have any questions, please
             contact my office.




bv>n{ Mcoi'lsc/ Vhd Cj)PU& 3 b IIS"